Citation Nr: 1630066	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  04-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as depression).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2003 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The March 2003 rating decision denied service connection for depression.  The November 2012 rating decision, in pertinent part, denied service connection for tinnitus.  Claims for service connection for depression and tinnitus were received in September 2002 and September 2012, respectively.

In April 2008, the Board denied service connection for depression.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal.  In May 2010, March 2013, and March 2014, the Board, in pertinent part, remanded the appeal for additional development.  As discussed below, in June 2016 correspondence, the representative indicated that the Veteran was withdrawing the substantive appeals with respect to the issues of service connection for an acquired psychiatric disorder, to include PTSD, and tinnitus.  As such, any discussion with regard to compliance with the Board's remand instructions is rendered moot.      


FINDING OF FACT

In a June 2016 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for an acquired psychiatric disorder, to include PTSD, and tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for tinnitus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.	 § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 23, 2016, prior to the promulgation of a decision by the Board, a written statement was received from the representative indicating that the Veteran was withdrawing the appeal for service connection for an acquired psychiatric disorder, to include PTSD, and tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    


ORDER

The appeal for service connection for an acquired psychiatric disorder, to include PTSD, having been withdrawn, is dismissed.

The appeal for service connection for tinnitus, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


